      Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 1 of 14



            APPENDIX TO THE BUREAU’S MOTION FOR AN
          ENLARGEMENT OF TIME TO COMPLETE DISCOVERY

Exhibit    Date of exhibit          Description of exhibit        Beginning
                                                                    page
                                                                   number

  1       August 24, 2018    Data access protocol                    A1

  2       November 20,       Correspondence between Bureau and       A9
          2018 to November   Defendants concerning discovery
          27, 2018           extension
Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 2 of 14




                 Exhibit 1




                               A1
Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 3 of 14




                               A2
Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 4 of 14




                               A3
Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 5 of 14




                               A4
Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 6 of 14




                               A5
Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 7 of 14




                               A6
Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 8 of 14




                               A7
Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 9 of 14




                               A8
Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 10 of 14




                  Exhibit 2




                               A9
               Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 11 of 14


Jabbour, Nicholas (CFPB)

From:                              Kearney, Daniel P. <Daniel.Kearney@wilmerhale.com>
Sent:                              Tuesday, November 27, 2018 12:43 PM
To:                                Jabbour, Nicholas (CFPB); Dryhurst, Karin; Paikin, Jonathan; Martens, Matthew T.; Dan
                                   Brier; dwalsh@mbklaw.com
Cc:                                Johnson, Ebony (CFPB); Matthews, Andrea (CFPB); Lee, Nicholas (CFPB); Arreaza,
                                   Manuel (CFPB); Dudley, David (CFPB); Kim, Thomas (CFPB); Wagman, Lawrence (CFPB)
Subject:                           RE: CFPB v. Navient Corp. et al (M.D. Pa.)


Nick,

Following up our call yesterday, I can confirm that Defendants oppose a general extension of the fact discovery
deadline. Our position is that fact discovery should be left open for a brief time after Dec. 7 only to allow completion of
the specific discovery tasks already identified by the parties—i.e., production of borrower data, completion of noticed
depositions, and any specific tasks that may be ordered by the Court (such as reopening of the Ridder deposition). We
are also willing to discuss a limited extension of expert discovery deadlines.

I ask that you accurately convey our position in any filing you may submit to the Court on this issue.

Regards,
Dan

From: Jabbour, Nicholas (CFPB) <Nicholas.Jabbour@cfpb.gov>
Sent: Monday, November 26, 2018 10:07 AM
To: Kearney, Daniel P. <Daniel.Kearney@wilmerhale.com>; Dryhurst, Karin <Karin.Dryhurst@wilmerhale.com>; Paikin,
Jonathan <Jonathan.Paikin@wilmerhale.com>; Martens, Matthew T. <Matthew.Martens@wilmerhale.com>; Dan Brier
<dbrier@mbklaw.com>; dwalsh@mbklaw.com
Cc: Johnson, Ebony (CFPB) <Ebony.Johnson@cfpb.gov>; Matthews, Andrea (CFPB) <Andrea.Matthews@cfpb.gov>; Lee,
Nicholas (CFPB) <Nicholas.Lee@cfpb.gov>; Arreaza, Manuel (CFPB) <Manuel.Arreaza@cfpb.gov>; Dudley, David (CFPB)
<David.Dudley@cfpb.gov>; Kim, Thomas (CFPB) <Thomas.Kim@cfpb.gov>; Wagman, Lawrence (CFPB)
<Lawrence.DeMille‐Wagman@cfpb.gov>
Subject: RE: CFPB v. Navient Corp. et al (M.D. Pa.)

Dan – Let’s do 3:30. We can use the following dial‐in:

Bridge: 517‐876‐5582
Participant Passcode: 71824013

Thanks,
Nick

_____________________________
Nick Jabbour
Enforcement Attorney
Bureau of Consumer Financial Protection
Office: 202-435-7508
Cell: 202-760-5237
Email: nicholas.jabbour@cfpb.gov
consumerfinance.gov

                                                             1
                                                           A10
                Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 12 of 14
Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the
email and any attachments. An inadvertent disclosure is not intended to waive any privileges.

From: Kearney, Daniel P. [mailto:Daniel.Kearney@wilmerhale.com]
Sent: Monday, November 26, 2018 8:11 AM
To: Jabbour, Nicholas (CFPB); Dryhurst, Karin; Paikin, Jonathan; Martens, Matthew T.; Dan Brier; dwalsh@mbklaw.com
Cc: Johnson, Ebony (CFPB); Matthews, Andrea (CFPB); Lee, Nicholas (CFPB); Arreaza, Manuel (CFPB); Dudley, David
(CFPB); Kim, Thomas (CFPB); Wagman, Lawrence (CFPB)
Subject: RE: CFPB v. Navient Corp. et al (M.D. Pa.)

Nick: We are available for a call this afternoon to discuss the issues below. Do you have time 1‐2:30 or after 3:30?

Thanks,
Dan

From: Jabbour, Nicholas (CFPB) <Nicholas.Jabbour@cfpb.gov>
Sent: Wednesday, November 21, 2018 12:37 PM
To: Dryhurst, Karin <Karin.Dryhurst@wilmerhale.com>; Paikin, Jonathan <Jonathan.Paikin@wilmerhale.com>; Martens,
Matthew T. <Matthew.Martens@wilmerhale.com>; Kearney, Daniel P. <Daniel.Kearney@wilmerhale.com>; Dan Brier
<dbrier@mbklaw.com>; dwalsh@mbklaw.com
Cc: Johnson, Ebony (CFPB) <Ebony.Johnson@cfpb.gov>; Matthews, Andrea (CFPB) <Andrea.Matthews@cfpb.gov>; Lee,
Nicholas (CFPB) <Nicholas.Lee@cfpb.gov>; Arreaza, Manuel (CFPB) <Manuel.Arreaza@cfpb.gov>; Dudley, David (CFPB)
<David.Dudley@cfpb.gov>; Kim, Thomas (CFPB) <Thomas.Kim@cfpb.gov>; Wagman, Lawrence (CFPB)
<Lawrence.DeMille‐Wagman@cfpb.gov>
Subject: RE: CFPB v. Navient Corp. et al (M.D. Pa.)

Karin,

Thanks for your letter. We are available to discuss the issues you outlined on or after 3 PM today, as well as anytime
Friday or Monday.

In advance of our discussion, we have the following thoughts:
     We do not object to increasing the number of depositions that Defendants are allowed.
     We believe that fact and expert discovery should be extended for a period of three months to accomplish the
        tasks that remain, including: (a) any remaining depositions that the parties notice, (b) production of the data
        that the Bureau requested, and (c) any tasks that the Court orders at the December 10 hearing. We believe that
        leaving the existing deadlines in place, while allowing tasks to be accomplished after those deadlines, would
        prejudice the Bureau because the Bureau has not had sufficient opportunity to review Defendants’ documents
        productions, including the 450,000 documents recently produced, and because the Bureau needs time to
        analyze the data productions that will be forthcoming and to request calls based on those productions.

We look forward to discussing these issues with you.

Thanks again,
Nick

_____________________________
Nick Jabbour
Enforcement Attorney
Bureau of Consumer Financial Protection
Office: 202-435-7508
Cell: 202-760-5237
Email: nicholas.jabbour@cfpb.gov
                                                            2
                                                          A11
                  Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 13 of 14
consumerfinance.gov

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the
email and any attachments. An inadvertent disclosure is not intended to waive any privileges.

From: Dryhurst, Karin [mailto:Karin.Dryhurst@wilmerhale.com]
Sent: Tuesday, November 20, 2018 9:34 AM
To: Jabbour, Nicholas (CFPB); Johnson, Ebony (CFPB); Matthews, Andrea (CFPB); Lee, Nicholas (CFPB); Arreaza, Manuel
(CFPB); Dudley, David (CFPB); Kim, Thomas (CFPB); Wagman, Lawrence (CFPB)
Cc: Paikin, Jonathan; Martens, Matthew T.; Kearney, Daniel P.; Dan Brier; dwalsh@mbklaw.com
Subject: CFPB v. Navient Corp. et al (M.D. Pa.)

Nick,

Please see the attached correspondence.

Thanks,
Karin

Karin Dryhurst | WilmerHale
1875 Pennsylvania Avenue NW
Washington, DC 20006 USA
+1 202 663 6248 (t)
+1 202 663 6363 (f)
karin.dryhurst@wilmerhale.com

Please consider the environment before printing this email.

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be privileged. If you are not
the intended recipient, please notify us immediately—by replying to this message or by sending an email to postmaster@wilmerhale.com—and destroy all
copies of this message and any attachments. Thank you.

For more information about WilmerHale, please visit us at http://www.wilmerhale.com.




                                                                             3
                                                                          A12
Case 3:17-cv-00101-RDM Document 117-1 Filed 11/29/18 Page 14 of 14




                              A13
